DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cinching mechanism must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Barnard et al. (US 2012/0175474).
In terms of claim 1, Barnard et al. teaches a support device (10) comprising a substantially planar base (14), a first tube (22) positioned near the center (38) of the planar base (14) and affixed to the planar base, a second tube (26) having a proximal end adjustably engaged with the first tube (22) and a distal end engaged with a joint (18), and a platform (20) engaged with the joint (18) (see Figure 1 and paragraphs [0007], [0008], [0047]-[0051], [0054]-[0057] and [0059]-[0063]).
As for claims 2-8, Barnard et al. teaches the joint (18) as a ball and socket joint, allowing for the adjustment of the pitch, roll and yaw position of the platform (20) and .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard et al. in view of that which would have bene obvious to one of ordinary skill in the art.
As for claim 9, Barnard et al. teaches all the above claimed elements of preceding claim 1, but fails to explicitly teach the support device used to support a musical instrument. Barnard et al. does however teach multiple uses for the stand, along with the use of flexible material to receive and cradle devices (see paragraph [0063]), the ability to use the device on hard or soft surfaces (see paragraph [0055]), and the versatility of removing the platform (20) for attaching different platforms (see paragraph [0062]). Therefore, implementing or attaching a platform to the adjustable support device of Barnard et al., that is capable of supporting a musical instrument, would have been obvious to one of ordinary skill in the art, at the time of the effective filing date. Further, it has been held that a recitation with respect to the manner in which 
As for claim 10, Barnard et al. teaches the base (14) formed of a rigid material (se paragraphs [0048] and [0049]), but fails to explicitly teach the base configured in an x-shape. Implementing an x-shaped base would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).   
As for claims 11-13, Barnard et al. fails to explicitly teach the thickness of the base, or the distance between the base and the platform as claimed. However, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date to form the base with the desired thickness and provide the tubes with the desired length or adjustable length, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In terms of claim 14, Barnard et al. again teaches all the similar elements as discussed above in claim 1, and it would have again been obvious to one of ordinary 
As for claims 15-20, Barnard et al. teaches the similar elements discussed above in claims 2-8 (please see references cited above). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        3/25/2021